TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00103-CV



                                     In re Christine E. Reule


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                             ORDER


PER CURIAM

               On February 25, 2014, relator filed a declaration of indigence in this Court. See Tex.

R. App. P. 20.1(c)(2). On February 26, 2014, the Clerk of this Court sent a copy of the declaration

of indigence to the trial court and the court reporters. On March 7, 2014, the court reporters filed

a joint contest to the declaration of indigence. Pursuant to Texas Rule of Appellant Procedure

20.1(h), we refer the contest to the trial court and instruct the trial court to hold a hearing on the

contest in accordance with Texas Rule of Appellate Procedure 20.1(i) and to advise this Court of its

ruling. See Tex. R. App. P. 20.1(h)–(i).

               It is ordered March 18, 2014.



Before Justices Puryear, Goodwin, and Field